Citation Nr: 1633188	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-21 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested by breathing problems, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from June 1986 to June 1994. He served in the Army National Guard of North Carolina from August 1994 to January 1997 and from June 2001 and June 2004. He had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Montgomery, Alabama, Regional Office (RO). In April 2015, the Board remanded the case to the RO for additional action.

The issue of entitlement to service connection for a sleep disorder has been raised by the record in an August 2013 VA Form 21-0958, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran has a diagnosed disorder, chronic obstructive pulmonary disease (COPD) which causes breathing problems.

2.  COPD was not initially manifested during active service, active duty, active duty for training, or inactive duty for training.

3.  The Veteran does not have asbestosis.



CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


2.  The criteria for service connection for asbestosis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2011 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for breathing problems; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2011 notice was issued to the Veteran prior to the May 2011 rating decision from which the instant appeal arises.  

In the April 2015 Board Remand, the RO was directed to schedule the Veteran for a "comprehensive VA examination to determine the nature and etiology of any disability manifested by breathing problems." The record reflects that the Veteran was scheduled for two Gulf War examinations but that the Veteran failed to report for them. 

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.





II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service personnel records reflect that the Veteran served in Saudi Arabia. Service treatment records do not refer to breathing problems or a lung disorder.

April 1995 and January 2002 chest X-ray studies were normal. An October 2006 VA treatment record stated that the Veteran had some dyspnea on exertion. In May 2009, the Veteran was seen in the emergency medical department for chest pain and he reported dyspnea at that time. An August 2009 psychiatric disability evaluation reported an Axis III diagnosis of breathing problems. A September 2010 VA treatment record stated that the Veteran had abnormal right and left pulmonary sounds evidenced by decreased sounds; no evidence of pulmonary hypertension was found.

Chest X-ray studies performed in May 2012, August 2012, and September 2013 found clear lungs and no pleural abnormality. A May 2014 VA treatment record stated that the Veteran underwent an echocardiogram because he had dyspnea; test results were within normal limits. 

In a July 2014 VA treatment record, the Veteran reported a history of asbestosis and stated that, while in service, he encountered smoke from burning oil in Iraq. He reported present symptoms of a productive cough and that he had dyspnea the prior week. On examination, his lungs were clear and the diagnosis was "most likely 

bronchitis." The physician also provided a diagnosis of mild COPD. The physician ordered a chest X-ray study which was "completely normal."

The Veteran's breathing problems cannot be due to an undiagnosed illness associated with service in Southwest Asia, as he has a diagnosis of COPD. Therefore, service connection for breathing problems associated with an undiagnosed illness is not warranted.

No competent medical provider has associated the Veteran's COPD with service. The record reflects that the Veteran was scheduled for two VA examinations in June 2015 and August 2015 but that the Veteran failed to report to both examinations. The file does not contain the notices sent to the Veteran informing him of the examinations. There is a presumption of regularity, however, under which it is assumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994). Regular VA process involves informing the Veteran of any scheduled examinations. He has not asserted that he never received notification of his examinations, nor is there clear evidence that he was not informed of the scheduled examinations. There is no evidence of a nexus between the Veteran's COPD and service. Therefore, service connection is not warranted and the claim is denied.

The Veteran has also asserted that he had a history of asbestos exposure. There is no evidence of asbestosis, however, and chest X-ray studies have consistently been normal with clear lungs. Therefore, the Veteran does not have a diagnosis of asbestosis and service connection is not warranted and the claim is denied.

(ORDER ON NEXT PAGE)



ORDER

Service connection for asbestosis is denied.

Service connection for COPD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


